ORDER DENYING PETITION FOR REVIEW
This Matter comes before the Fort Peck Court of Appeals on a Petition for Review filed August 1, 2016 by Appellant Jerome First, Jr., from an Order Denying Petition for Execution of Judgment issued by the Tribal Court on July 7,2016.
Upon review of the Petition and file, the Court finds as follows:
1. The Order Denying Petition for Execution of Judgment was issued based on evidence, testimony, and documents produced at a hearing on said matter.
2. The Jurisdiction of the Court of Appeals is extended to review determi*410nations of the Tribal Court on matters of law, but the Appellate Court shall not set aside factual determinations supported by substantial evidence. II CCOJ § 202.
3. The Appellate Court finds nothing in the Tribal Trial Court record which gives cause for review of any legal issue and does not find cause to set aside any trial court determinations of fact.
Based on the Foregoing Findings and good cause appearing:
It is hereby the ORDER of the Court that the request for a Stay of Execution and Petition for Review are hereby DENIED.